Order entered November 4, 2016




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-16-01307-CV

     IN RE: BARRY BRAY, AS NEXT FRIEND FOR JOHN DOE, A MINOR, Relator

                   Original Proceeding from the 44th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-014201

                                          ORDER
                           Before Justices Lang, Brown, and Stoddart

          Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and we DENY AS MOOT relator’s motion for expedited consideration or interim

relief.


                                                     /s/   ADA BROWN
                                                           JUSTICE